Citation Nr: 1022533	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  96-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 90 
percent for bilateral hearing loss.

2.  Entitlement to a compensable disability rating for 
residuals of a hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision that denied increased 
disability ratings for bilateral hearing loss and for 
residuals of hemorrhoidectomy.  The Board remanded the claims 
in August 2000 for additional evidentiary development.  
Following such development, the Board issued a decision 
denying the benefits sought in December 2004.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2008 memorandum decision, the Court reversed the 
Board's decision that the Veteran had received adequate 
notice under the provisions of 38 U.S.C.A. § 5103(a), as 
interpreted by Court precedent.  The Court then remanded the 
two increased rating claims for the provision of adequate 
notice and subsequent readjudication of the appeals.

The Board returned the appeal to the RO in December 2008.  
The RO provided notice, as envisioned by the Court, to the 
Veteran in January 2009.  No response from the Veteran was 
received.  A Supplemental Statement of the Case was issued in 
March 2010, and the appeal was returned to the Board for 
further review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable disability rating 
for residuals of a hemorrhoidectomy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  Audiometric testing during audiological evaluation 
conducted in May 1999 reveals Level IX hearing acuity in each 
ear.

2.  Audiometric testing during audiological evaluation 
conducted in September 2001 reveals Level IX hearing acuity 
in the right ear and Level XI hearing acuity in the left ear.

3.  The VA has adjudicated the Veteran as being unemployable 
on account of impairment resulting from his severe bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 90 percent 
for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 
4.7, 4.85 (Diagnostic Code 6100) (1999 and 2009), and 4.86 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he cannot hear noises like the phone 
ringing, his doorbell ringing, or even a smoke alarm.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter of January 2009, prior to the most 
recent RO adjudication.

The Veteran's service treatment records, and VA medical 
records have been obtained.  He was provided with VA 
compensation examinations.  He and his representative have 
presented written arguments in support of his claims.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  We are 
satisfied that all relevant and obtainable evidence pertinent 
to the issue decided herein has been obtained.  All relevant 
records and contentions have been carefully reviewed.  Thus, 
the Board concludes that VA has satisfied its duties to 
notify and assist.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Service connection has been established for bilateral hearing 
loss, effective October 9, 1961.  In a September 1982 rating 
decision, the RO assigned a 20 percent rating for bilateral 
hearing loss, effective April 29, 1982.  In an October 1992 
rating decision, the RO increased to 60 percent the rating 
for bilateral hearing loss, effective November 22, 1991.  In 
a March 1996 rating decision, the RO increased to 90 percent 
the rating for bilateral hearing loss, effective February 15, 
1996.  In September 1997, the Board denied a disability 
rating in excess of 90 percent for bilateral hearing loss.

On audiometric testing in May 1999, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
75
105
105
LEFT
55
65
100
105
105

The right ear average pure tone threshold was 85 decibels.  
The left ear average pure tone threshold was 94 decibels.  
Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and of 44 percent in the left ear.  
During the examination, the Veteran reported that he had been 
employed as a state trooper but had to leave the job as his 
hearing loss was impeding his ability to follow orders given 
over the radio.

On audiometric testing in January 2001, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
75
100
105
LEFT
55
70
95
105
105

The right ear average pure tone threshold was 84 decibels.  
The left ear average pure tone threshold was 94 decibels.  
Speech audiometry then revealed speech recognition ability of 
46 percent in the right ear and of 28 percent in the left 
ear.  The VA examiner noted that there continued to be a 
progression in the veteran's hearing loss with respect to 
both word recognition ability and hearing acuity.

VA medical records reflect that the Veteran's hearing acuity 
was evaluated in July 2004 in connection with his obtaining 
new hearing aids.  It was noted that he relies upon his 
hearing aids and uses them daily.  The examiner noted that he 
had bilateral moderate to profound primarily sensorineural 
hearing loss with minimal conductive components and poor word 
recognition.  When measured with the W-22 wordlist test, he 
had 80 percent word recognition in the right ear and 
44 percent in the left ear.  He picked up his new hearing 
aids in August 2004.  At that time, he was also issued two 
amplified phones and a second amplified smoke alarm for his 
home.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  38 C.F.R. § 4.85.

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
64 Fed. Reg. 25202 (May 11, 1999).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new provisions, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  
See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the veteran's claim for 
an increased disability rating under both the former and 
revised schedular criteria (see April 2000 SOC); as such, 
there is no due process bar to the Board doing likewise.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  If an 
increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be 
earlier than the effective date of the revised criteria.  
VAOGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).

The pertinent regulations were not intended to make any 
substantive changes, but to add certain provisions that were 
already the practice of VA.  64 Fed. Reg. 25202 (1999) 
(codified at 38 C.F.R. § 4.85).  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:  (a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  (b) When 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2009).

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86.  However, it does not appear that the 
veteran would benefit from application of this provision.

Applying the unchanged method for evaluating hearing loss to 
the results of the more recent September 2001 audiometric 
evaluation, the veteran has Level IX hearing acuity in the 
right ear, and Level XI hearing acuity in the left ear, based 
on application of the reported findings to Tables VI and VII.  
These findings warrant an 80 percent evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

Moreover, the earlier May 1999 audiometric results show that 
the veteran has Level IX hearing acuity in each ear, again 
based on application of the reported findings to Tables VI 
and VII.  These earlier findings warrant a 60 percent 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
However, even when Table VIa (in lieu of Table VI) and the 
revised provisions of 38 C.F.R. § 4.86 are considered for 
each ear, the results of both the May 1999 and September 2001 
audiometric evaluations warrant no more than the assignment 
of a 50 percent evaluation.  38 C.F.R. § 4.86, Table VIa 
(2009).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of more than the current 90 
percent rating under either set of criteria.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by 
law to apply VA's rating schedule based on the veteran's 
audiometry results.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

We note, as well, that the Veteran has been awarded a total 
disability rating for compensation based upon individual 
unemployability due to his hearing loss.  Thus, the VA has 
recognized the Veteran's extraordinary circumstances, and the 
extraordinary impairment resulting from his very severe 
hearing loss.  In this regard, we find that further analysis 
of entitlement to an extra-schedular disability rating for 
hearing loss is not necessary.  As the December 2002 decision 
granting a total disability rating based upon employability 
reflects that the grant is based entirely upon disability 
resulting from hearing loss, this grant is tantamount to an 
extra-schedular rating.  In other words, the RO found that 
the schedular criteria were inadequate to compensate the 
Veteran for the impairment resulting from his service-
connected hearing loss.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  The RO then held that because the Veteran's 
hearing loss renders him unemployable, that a 100 percent 
disability rating based upon unemployability was warranted.  
In a recent non-precedential Court decision, the Court 
approved the Board's explanation in another Board decision to 
the effect that because the appellant had been granted a 
total disability rating based upon unemployability due to a 
single disability, an extra-schedular claim involving the 
same disability was rendered moot.  Tyson v. Nicholson, 21 
Vet. App. 411 (Table); 2006 WL 3006485 (Vet. App.) (2006).  
Although this Court decision is non-precedential, it 
constitutes persuasive authority for our purposes and the 
reasoning is particularly applicable to this matter.

For all the foregoing reasons, the Board finds that the 
criteria for an evaluation in excess of 90 percent for 
bilateral hearing loss have not been met, and the veteran's 
claim must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating greater than 90 percent for bilateral 
hearing loss is denied.


REMAND

Service connection has been established for residuals of 
hemorrhoidectomy, effective October 9, 1961.  The RO has 
assigned a zero percent (noncompensable) evaluation.

The veteran underwent a VA examination in March 1996.  At 
that time, he reported developing hemorrhoids in the 1950's 
and having surgery performed while in service.  Current 
complaints included having hemorrhoids that bleed.  
Examination revealed external hemorrhoidal tags on the left 
side at 2 o'clock and on the right side at 4 o'clock, and 
some internal hemorrhoids.  A palpable scar was noted at the 
site of the previous hemorrhoidectomy.  The VA examiner 
diagnosed a history of hemorrhoids, status-post surgical 
excision with two skin tags.

During a VA examination in May 1999, the veteran reported 
that his hemorrhoids were fine and that he rarely had flare- 
ups.  He used suppositories whenever he did have a flare-up, 
which worked well.  The veteran denied any difficulty passing 
stools, and reported no bloody stools, no constipation, and 
no diarrhea.  He also reported no mucousey stools, no 
abdominal cramps, no weight loss, and no loss of appetite.  
The veteran ate healthy servings of green vegetables and 
fiber intake, and drank plenty of fluids.  Examination 
revealed about four external tags, which were neither 
inflamed nor tender.  There was no evidence of internal 
hemorrhoids.  The VA examiner commented that the hemorrhoids 
were not incapacitating and were well controlled with 
suppositories.

The veteran underwent a VA examination in January 2001.  The 
veteran reported being prescribed hemorrhoid suppositories, 
which he applied at bedtime as needed to relieve rectal 
discomfort.  Examination revealed two skin tags; no internal 
or external hemorrhoids were noted.  The VA examiner 
diagnosed status-post hemorrhoidectomy with skin tag noted 
around the perianal area, not inflamed and nontender to 
palpation, with good sphincter tone and no stool 
incontinence.

The report of an October 2005 pre-operative work-up performed 
prior to a colonoscopy contains the notation that the rectal 
examination was positive for hemorrhoids.  No further 
information regarding the nature and extent of the 
hemorrhoids was reported, however.  

In light of the length of time which has passed since the 
Veteran's most recent VA examination for purposes of 
compensation, and the more recent evidence indicating the 
presence of hemorrhoids, but without any indication as to the 
severity of the condition, the Board deems that another VA 
examination should be scheduled so that adjudicators may have 
adequate information upon which to base a decision in this 
matter.  Although we regret the delay inherent in this 
remand, in a case which has already dragged on for many 
years, as noted above, the VA is required to consider the 
level of the veteran's impairment throughout the entire 
appeal period.  Furthermore, the law provides the mechanism 
of staged ratings to accommodate situations such as this one 
to account for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.  O'Connell.

Additionally, as it appears that the veteran continues to 
receive VA medical care, updated VA medical records should be 
obtained for the file.  If the veteran has sought private 
medical care for hemorrhoids or related conditions, he is 
hereby informed to notify the VA so that VA can assist him in 
obtaining these records, as well.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran by VA facilities in the Chicago 
area since June 2006 for inclusion in the 
file.

2.  The veteran should be afforded a VA 
medical examination to identify all 
current impairment related to hemorrhoids 
and hemorrhoidectomy residuals.  Any 
tests or studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The complete rationale for 
all opinions expressed should be fully 
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record, performing any 
additional development which may become 
apparent.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


